5DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The supplemental reply filed on 12/25/2021 was not entered because supplemental replies are not entered as a matter of right except as provided in 37 CFR 1.111(a)(2)(ii). The amendments to the claim do not place the application in condition for allowance, went against the examiner’s suggestions for adding to the preamble to the new claims 26-42, and did not simplify the issues for appeal. 
This office action is responsive to the amendment filed on 11/04/2021. As directed by the amendment: claims 1-4, 6-7, 9-16, and 22-25 have been amended and claims 26-42 have been added.  Thus, claims 1-4, 6-7, 9-16, and 22-42 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see pages 10-11, filed 11/04/2021, with respect to claim interpretation have been fully considered and are persuasive. The applicant noted additional description of the moving mechanism in the specification, including an RF controlled motor. The moving mechanism will broadened to include the RF controlled motor. 
Applicant’s arguments, see pages 11-13, filed 11/04/2021, with respect to 112(b) rejections have been fully considered and are persuasive. The applicant’s amendments to the claims have overcome the lack of clarity in the claims.  The 112(b) rejections of the claims have been withdrawn. 
Applicant’s arguments, see pages 13-18, filed 11/04/2021, with respect to the USC 103 rejections have been fully considered and are persuasive. The applicant argues that the combination of Ferren (US 20080033569 A1), LeVeen (US 4389208 A), and Rodriguez-Navarro (US 20180296289 A1) does not teach nor suggest the features recited in amended independent claim 1. The examiner agrees  of the claim 1 has been withdrawn. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the artificial cardiac valve must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claims have been objected to because of the following informalities: 
The interchangeable use of “the” and “said” throughout the claims, the claims should use only one or the other of the terms. 
In claim 1, ll 11, "the extendable arms" should be "said extendable arms"
In claim 1, ll 12, "the extendable arms" should be "said extendable arms"
In claim 1, ll 12, "the intima wall" should be "said intima wall"
In claim 1, ll 12, "the blood vessel" should be "said blood vessel" 
In claim 1, ll 13, "the extendable arms" should be "said extendable arms"
In claim 1, ll 13, "the moving mechanism" should be "said moving mechanism"
In claim 4, ll 4, "the at least one capsule" should be "said at least one capsule" 
In claim 4, ll 6, "the moving mechanism" should be "said moving mechanism" 
In claim 4, ll 8, "the at least one capsule" should be "said at least one capsule"
In claim 6, ll 2, "the extendable arms" should be "said extendable arms"
In claim 6, ll 3, "the extendable cylindrical surface" should be "said extendable cylindrical surface"
In claim 7, ll 2, "the blood vessel" should be "said blood vessel" 
In claim 7, ll 3, "the captured view" should be "said captured view"
In claim 10, ll 3, "the moving mechanism" should be "said moving mechanism"
In claim 11, ll 2, "the moving mechanism" should be "said moving mechanism"
In claim 13, ll 2 "the extendable cylindrical surface" should be "said extendable cylindrical surface"
In claim 14, ll 2, "the at least one capsule" should be "said at least one capsule"
In claim 25, ll 2, "the principles of magnetic levitation" should be "principles of magnetic levitation 
In claim 26, ll 1, "the blood vessel" should be "a blood vessel"
In claim 26, ll 4, "the extendable cylindrical surface" should be "said extendable cylindrical surface"
In claim 29, ll 2 "the moving mechanism" should be "said moving mechanism" 
In claim 30, ll 2 "the extendable arms" should be "said extendable arms"
In claim 30, ll 2, "the extendable cylindrical surface" should be "said extendable cylindrical surface"
In claim 31, ll 2, "the blood vessel" should be "said blood vessel"In claim 31, ll 2, "the captured view" should be "said captured view"
In claim 33, ll 2 "the moving mechanism" should be "said moving mechanism"
In claim 34, ll 2 "the moving mechanism" should be "said moving mechanism"
In claim 36, ll 2, "the extendable cylindrical surface" should be "said extendable cylindrical surface"
In claim 37, ll 2, "the at least one capsule" should be "said one capsule"
In claim 39, ll 1, “said at least one capsule” should be “said capsule”
In claim 38, ll 3, "the capsule" should be "said capsule"
In claim 41, ll 2, “at least one capsule” should be “said capsule”
In claim 42, ll 2, "the capsule" should be "said capsule"
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-27, 29-30, 33-36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Rabkin et al (US 20040147939 A1), herein referenced to as “Rabkin” in view of LeVeen et al (US 4389208 A), herein referenced to as “LeVeen”.
In regards to claim 26, Rabkin discloses: An extendable capsule 50c (see Figs. 13-16c, [0132], according to Oxford Languages a capsule is “a small case or container, especially a round of cylindrical one” which 50c as a cylindrical enclosed element meets the definition of) configured to be injected into the blood vessel (see [0036], this device operates within blood vessels), said capsule 50c comprising: an extendable cylindrical surface 20 (see Figs. 13-16c, [0132]), a plurality of extendable arms 21 (see Figs. 13-16c, [0133], see especially Figs. 14-14a) engaging the extendable cylindrical surface 20 (see Figs. 14-14a, the arms engage 20 within the lumens of 20 5a), said extendable cylindrical surface 20 surrounding the extendable arms 21 (see Figs. 14-14a, 20 surrounds 21). Rabkin does not explicitly disclose: and a moving mechanism configured to reversibly extend said extendable arms and consequently said extendable cylindrical surface towards an intima wall of said blood vessel at least when the capsule is positioned inside the blood vessel and being configured to prevent the extendable arms from engaging the intima wall of the blood vessel at least when the extendable arms are extended by the moving mechanism. 
60 (see Figs. 9 – 12) and extendable arms 59a – d and 60a – d (see Figs. 9 – 10, col. 6, ll 47 – 59). LeVeen further teaches: a moving mechanism 47 (see Figs. 9 – 12, col. 6, ll 15 – 35, under 112f the moving mechanism is defined as a “motor and a thread” and this is a structural equivalent as the element performs the same function by imparting motion onto the rest of the device). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rabkin to incorporate the teachings of LeVeen and have an extendable capsule with a moving mechanism for moving the extendable arms. Motivation for such can be found in LeVeen as it would be desirable to have a moving mechanism to operate an extendable cylindrical surface to allow the operate to actuate the extendable cylindrical surface when desired by the operator, for example to engage the wall of a blood vessel (see col. 7, ll 49 – 67). 
The language, "configured to reversibly extend said extendable arms and consequently said extendable cylindrical surface towards an intima wall of said blood vessel at least when the capsule is positioned inside the blood vessel and being configured to prevent the extendable arms from engaging the intima wall of the blood vessel at least when the extendable arms are extended by the moving mechanism" constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Rabkin and LeVeen meets the structural limitations of the claim, and when combined, the moving mechanism of LeVeen would be able to extend through the center portion of Rabkin and connecting in a similar manner to shown in LeVeen at the distal and proximal ends of the arms to extend the extendable arms of Rabkin outwards which would be towards the intima wall of blood vessels and the extendable cylindrical surface of Rabkin which completely surrounds the extendable arms would prevent the extendable arms from contacting the intima wall of the blood vessel when extended.  
3 (see Figs. 12a-12d, [0117]) further comprises a stent 90 (see Figs. 12a-12d, [0124]), for being implanted by said cylindrical surface 12 (see Figs. 12a-12d, [0117]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rabkin and LeVeen to incorporate the teachings of variant embodiment of Rabkin and have the capsule include a stent to be implanted by the cylindrical surface. Motivation for such can be found in Rabkin as stents can be used in angioplasty to ensure widening of the vessel wall (see [0019]). 
In regards to claim 29, the combination of Rabkin and LeVeen teaches: the capsule according to claim 26, see 103 rejection above. LeVeen further teaches: wherein said extendable arms 59a – d and 60a – d (see Figs. 9 – 10, col. 6, ll 47 – 67) and a supporting pole 49 and 50 (see Figs. 9 - 10, col. 6, ll 27 - 33, the arms extend off supporting poles 49 and 50) thereof form an umbrella type mechanism 59 and 60 (see Figs. 9 – 12, col. 6, ll 47 – 59, the arms extend and retract much like how an umbrella radially expands and retracts) reversible extendable by the moving mechanism 47,  wherein a center 41 (see Figs. 9 – 12, col. 6, ll 47 – 59), is disposable at a center of a blood vessel; and wherein the moving mechanism 47 is configured to reversibly extend said extendable arms 59a – d and 60a – d (see Figs. 9 – 10, col. 6, ll 47 – 59) and said extendable surface (extendable surface of Rabkin 20) from said center of the capsule towards said intima wall of said blood vessel (see Figs. 9 and 10, the arms extend outwards from 9 to 10, see col. 7, ll 22 – 31). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rabkin and LeVeen to further incorporate the teachings of LeVeen and the capsule have extendable arms and a supporting pole to form an umbrella type mechanism and have the said moving mechanism control the extendable arms and by (see abstract).	
The language, "a center, for being disposed at a center of a blood vessel," merely recites an intended use of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Rabkin and LeVeen meets the structural limitations of the claim, and is capable of having a center be placed at the center of a blood vessel. 
In regards to claim 30, the combination of Rabkin and LeVeen teaches: the capsule according to claim 26, see 103 rejection above. Rabkin further discloses: wherein said capsule 50c is configured to allow flow of blood (the capsule does not extend to fully block the blood vessel, see [0106], the flow of blood will be maintained) therethrough irrespective of a state of the extendable arms 21 and the extendable cylindrical surface 20.  
 In regards to claim 33, the combination of Rabkin and LeVeen teaches: the capsule according to claim 26, see 103 rejection above. Rabkin in a variant embodiment teaches: a gadget 90 (see Figs. 12a-12d, [0124]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rabkin and LeVeen to incorporate the teachings of variant embodiment of Rabkin and have the capsule include a gadget. Motivation for such can be found in Rabkin as stents can be used in angioplasty to ensure widening of the vessel wall (see [0019]). 
The language, “wherein said extendable arms are configured to carry a gadget releasable from said extendable cylindrical surface under control of the moving mechanism," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. 
In regards to claim 34, the combination of Rabkin and LeVeen teaches: the capsule according to claim 33, see 103 rejection above. 
The language, “wherein said gadget is releasable from said extendable cylindrical surface by the moving mechanism retracting said extendable arms and consequently said extendable cylindrical," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Rabkin and LeVeen meets the structural limitations of the claims, and when the extendable arms are retracted by the moving mechanism inwards towards the center of the capsule the cylindrical surface which is connected to the extendable arms will also retract, thus releasing the gadget when the compressive force holding it in place is released. 
In regards to claim 35, the combination of Rabkin and LeVeen teaches: the capsule according to claim 34, see 103 rejection above. The variant embodiment of Rabkin further teaches: wherein said gadget 90 comprises a stent the stent (see Figs. 12a-12d, [0124]). 
In regards to claim 36, the combination of Rabkin and LeVeen teaches: the capsule according to claim 33, see 103 rejection above. The combination of Rabkin and the variant embodiment of Rabkin teaches: wherein said gadget 90 (variant) at least partially surrounds the extendable cylindrical surface 20 by being pressed thereon (as combined, 90 would be exterior in comparison to the extendable cylindrical surface, and therefore surrounds the extendable cylindrical surface by pressing upon it).
50c is fixable to an end of a catheter 8 (see Figs. 13-14b, [0127]).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Rabkin and LeVeen as applied to claim 26 above, and further in view of O’Carroll et al (US 20190000625 A1), herein referenced to as “O’Carroll”. 
  In regards to claim 28, the combination of Rabkin and LeVeen teaches: the capsule according to claim 26, see 103 rejection above. The combination of Rabkin and LeVeen does not teach: wherein said capsule further comprises an artificial cardiac valve for replacing a patient’s damaged cardiac valve. 
However, O’Carroll teaches in a similar field of invention a capsule 100 (see Fig. 9A) for replacing a heart valve that travels through blood vessel. O’Carroll further teaches: an artificial cardiac valve 400A (see Fig. 9A, abstract and [0010]) for replacing a patient’s damaged cardiac valve (see [0002]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rabkin and LeVeen to incorporate the teachings of O’Carroll and have the capsule further comprise an artificial cardiac valve for replacing a patient’s damaged cardiac valve. Motivation for such can be found in O’Carroll, as an artificial cardiac valve can treat valve regurgitation, valvular insufficiency, and the back flow of blood to the left atrium (see [0002]). 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Rabkin and LeVeen as applied to claim 26 above, and further in view of Ferren et al (US 20080033569 A1), herein referenced to as “Ferren”.
In regards to claim 32, the combination of Rabkin and LeVeen teaches: the capsule according to claim 26, see 103 rejection above. The combination of Rabkin and LeVeen does not teach: wherein said 
However, Ferren in a similar field of invention discloses a capsule (see Fig. 5C, [0139]) with extendable arms 210 (see Fig. 5c, [0139]). Ferren further teaches: wherein said capsule further comprises a filter (see [0156], “a filter”), for trapping coronary plaque particles (see [0160], to selectively remove particles of certain sizes while allowing fluid to flow through still), while allowing blood to flow therethrough (the lumens still allow blood to pass through). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rabkin and LeVeen to incorporate the teachings of a variant embodiment of Ferren and have a capsule with a filter. Motivation for such can be found in Ferren as a filter can capture undesirable particulates of a certain size such as coronary plaque in vasculature (see [0160]). 
Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Rabkin and LeVeen as applied to claim 26 above, and further in view of Patterson et al (US 6165209 A), herein referenced to as “Patterson”.
In regards to claim 40, the combination of Rabkin and LeVeen teaches: the capsule according to claim 26, see 103 rejection above. The combination of Rabkin and LeVeen does not teach: wherein said capsule further comprises a rough envelope for surrounding said extendable cylindrical surface thereby allowing shaving said intima wall of said blood vessel.
However, Patterson teaches in a similar field of invention a capsule 100 (see Fig. 7) and an extendable surrounding 104 (see Fig. 7). Patterson further teaches: wherein said capsule 100 further comprises a rough envelope 602 (see Fig. 7, col. 10, ll 5-23) for surrounding said extendable surrounding 104 thereby allowing shaving said intima wall of said blood vessel. 
(see col. 10, ll 5-23) within a stent or the capsule.
The language, “thereby allowing shaving said intima wall of said blood vessel," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device Rabkin, LeVeen and Patterson meets the structural limitations of the claim and when modified the rough envelope of Patterson placed on the surface of the extendable surrounding of Rabkin would cause the envelope to brush against the intima wall of a blood vessel when the extendable surrounding is expanded and thus cause the intima wall to abraded.  
In regards to claim 41, the combination of Rabkin and LeVeen teaches: the capsule according to claim 26, see 103 rejection above. The combination of Rabkin and LeVeen does not teach: wherein said extendable cylindrical surface of said at least one capsule has an external surface comprised of protrusions for shaving said intima wall in order to clear said blood vessel from plaque particles.
However, Patterson teaches in a similar field of invention a capsule 100 (see Fig. 7) and an extendable surrounding 104 (see Fig. 7). Patterson further teaches: having an external surface the surface of 104 (see Fig. 7) comprised of protrusions 602 (see Fig. 7, col. 10, ll 5-23, the particles are rough abrasive particles, hence are protrusions) for shaving said intima wall in order to clear said blood vessel from plaque particles. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rabkin and LeVeen to incorporate the teachings of Patterson and have a capsule with an external surface comprised of protrusions. Motivation (see col. 10, ll 5-23) within a stent or the capsule.
The language, “for shaving said intima wall in order to clear said blood vessel from plaque particles," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device Rabkin, LeVeen and Patterson meets the structural limitations of the claim and when modified the protrusions of Patterson placed on the extendable cylindrical surface of Rabkin is able to shave the intima wall of a blood vessel when it brushes against the intima wall. 
Allowable Subject Matter
Claims 1-4, 6-7, 9-16, and 22-25 are allowable.
Claims 31, 37-38, and 42 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 1, the prior art of record fails to teach or render obvious a system for cardiac electromagnetic catherization for diagnosing and treating blood vessels of a patient, inter alia, a capsule comprising an extendable cylindrical surface, a plurality of extendable arms, said extendable cylindrical surface surrounding the extendable arms and being configured to prevent the extendable arms from engaging the intima wall of the blood vessel at least when the extendable arms are extended by a moving mechanism. Rabkin et al (US 20040147939 A1) discloses a capsule, but not a system for cardiac electromagnetic catherization. . 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE NON-FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771